In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Grays, J.), dated May 1, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff brought this action after she allegedly was injured when she slipped and fell on a patch of ice while descending the stairway leading from her condominium to the street below. The defendant established its prima facie entitlement to judgment as a matter of law by presenting evidence that it neither created nor had actual or constructive notice of the icy condition (see Schmidt v DiPerno, 25 AD3d 545, 546 [2006]). The evidence which the plaintiff submitted in opposition failed *1000to raise a triable issue of fact as to whether the defendant had actual notice of an alleged recurrent dangerous condition regarding pooled water on the steps and thus was chargeable with constructive notice of each specific occurrence of the condition (see Andujar v Benenson Inv. Co., 299 AD2d 503 [2002]). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Mastro, J.E, Skelos, Lifson and Leventhal, JJ., concur.